Motion granted to the extent of modifying the order of this Court entered on January 20, 1998 (246 AD2d 432), and substituting for the ultimate sentence thereof, the following: “Petitioner is further directed to complete 24 credit hours of accredited continuing legal education courses and to submit proof thereof to respondent.” Petitioner’s time to comply with the aforestated requirement is enlarged to within six months from the date of entry hereof. No opinion. Concur — Rosenberger, J. P., Ellerin, Nardelli, Wallach and Mazzarelli, JJ.